Order entered November 19, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00587-CR

                     BABAK TAHERZADEH, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 3
                           Dallas County, Texas
                    Trial Court Cause No. F16-12037-J

                                   ORDER

      Before the Court is appellant’s November 16, 2020 third motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due on December 16, 2020.


                                              /s/   BILL PEDERSEN, III
                                                    JUSTICE